DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit of US Document No.62/874,063 filed July 15, 2019.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on August 9, 2022 in which Claims 2, 15, 18-21 and 24 are cancelled, Claims 1, 3, 4, 7, 15, 22 and 23 are amended to change the scope and breadth of the claims, and new Claims 25-27 are added.  Claims 1, 3-17, 22, 23 and 25-27 are pending in the instant application, which will be examined on the merits.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments, see page 1, 1st paragraph of the SUPPLEMENTAL AMENDMENT, filed August 9, 2022, with respect to Claims 1, 3-17, 22, 23 and 25-27 have been fully considered and are persuasive. The rejection of Claims 1, 3-17, 22, 23 and 25-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendments provided April 13, 2022, June 9, 2022 and August 9, 2022.

Claims 1, 3-14, 16, 17, 22, 23 and 25-29 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The Ferreira et al reference (Colloque Scientifique International sur le Café (2012), 24th, 397-401, 5 pp.) is representative of the closest prior of record.  The Ferreira et al reference discloses the characterization of fiber modified spent coffee grounds for treatment with alkaline hydrogen peroxide whereby the modification of the coffee grounds fiber caused a 30% increase in water retention capacity compared to untreated coffee grounds.  The Ferreira et al reference discloses that this treatment allowed obtaining a product with high protein content (13.16%), fat (17.89%) and total dietary fiber (64.19%), which is composed of sol. dietary fiber (0.58%) and insol. dietary fiber (63.61%).  Ferreira et al refence discloses the fiber fraction was composed of cellulose (45.46%), hemicellulose (2.61%) and lignin (21.48%).  However, the Ferreira et al reference does not disclose adjusting the pH of the liquid fraction of the alkaline hydrogen peroxide to a pH between about 4.0-6.0 using a pH adjusting agent and combining the alcohol solution with the pH adjusted liquid fraction so as to precipitate a hemicellulose product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Everett White whose telephone number is (571)272-0660.  The examiner can normally be reached on M-F 11:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623